On reading the Affidavit of William Hopton21 Esq. Attorney for the Complainant in this Cause proving that the Matter in Dispute amounts to three hundred Pounds Sterling and upwards, and on Motion of Mr. Hugh Rutledge Sollicitor for said Complainant Ordered that the Appeal now by him exhibited to this Court from the Sentence and Decree thereof in this Cause pronounced be admitted and filed. And it is further Ordered that the Master of this Court do take said Mr. Hopton’s own Bond in the Sum of Five hundred Pounds Sterling to prosecute the said Appeal.

 William Hopton was a wealthy merchant o£ Charleston, who had married in 1744, Sarah, widow of Gilson Clapp. After his death in 1786, his will was recorded in London. The fact that Hopton was attorney for Dr. Cholmondeley Dering seems to indicate that the doctor had not returned from Jamaica since his ill-starred marriage.